Per Curiam.
By leave granted, defendant appeals Ms conviction and sentence for incest, MCLA § 750-.333 (Stat Ann 1954 Rev § 28.565). He was convicted on Ms plea of guilty, February 11, 1964. His appeal attacks the plea-taking procedure on several grounds, but we note only one because it mandates reversal.
Neither the plea transcript nor the sentencing transcript contains any questioning of defendant to establish the crime and his participation therein., GCR 1963, 785.3, and - MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058) require such questioning; and failure to do so is reversible error. People v. Barrows (1959), 358 Mich 267.
Reversed and remanded for such further proceedings as may be required.